ORDER
PER CURIAM.
On March 17,1995, the Court affirmed the November 17, 1992, decision of the Board of Veterans’ Appeals (Board) which denied the appellants’ claims for entitlement to payment of educational assistance benefits under Public Law 101-366, Title II, § 207, 104 Stat. 442 (Aug. 15, 1990), as amended by Public Law 102-83, § 5(c)(2), 105 Stat. 406 (Aug. 6, 1991) (currently found at 38 U.S.C. § 3222 note).
On January 21, 1997, the United States Court of Appeals for the Federal Circuit reversed the decision of the Court and remanded for an award of benefits. Tallman/Diffie v. Brown, 105 F.3d 613 (Fed.Cir.1997). On March 14, 1997, the Court of Appeals for the Federal Circuit issued its mandate.
On consideration of the foregoing, it is
ORDERED that the Board’s November 17, 1992, decision is REVERSED and this matter is REMANDED to the Board for an award of benefits in accordance with the January 21, 1997, decision of the Court of Appeals for the Federal Circuit.